DISSENTING OPINION OF
WAKATSUKI, J.
I respectfully dissent
In Bruton v. United States, 391 U.S. 123 (1968), the United States Supreme Court held that it was constitutionally impermissible to admit into evidence the hearsay confession of a co-defendant in a joint trial when that co-defendant does not take the stand, and when that confession powerfully incriminates the other defendants. There, the co-defendant’s confession directly and facially incriminated the defendant Bruton.
In Richardson v. Marsh, 481 U.S. 200, 107 S. Ct. 1702, 95 L. Ed. 2d 176 (1987), the Supreme Court considered the constitutional infirmity of admitting into evidence a co-defendant’s confession when that confession is not incriminating on its face, but becomes incriminating when linked with other evidence introduced at trial. The Court held “that the Confrontation Clause is not violated by the admission of a nontestifying co-defendant’s confession with a proper limiting instruction when... the confession is redacted to eliminate not only the defendant’s name, but any reference to [the defendant’s] existence.” 481 U.S. at 211, 107 S. Ct. at 1709, 95 L. Ed. 2d at 176. In a footnote, the Court stated, “We express no opinion on the admissibility of a confession in which the defendant’s name has been replaced with a symbol or neutral pronoun.” Id.
The situation which the Supreme Court expressly declined to address in Marsh is presented in this case. In a joint trial of Ryanson Aki and Appellant, Aki’s confession was placed before the jury through the testimony of Detective Marrero. Aki did not take the stand. Aki’s confession *225was redacted to remove references to Appellant by name. Instead, references were made to “the other person.”
Redaction in this case, however, did not make Aki’s confession any less “powerfully incriminating.” When Aki’s confession was introduced at trial, Appellant had already been identified as the “other person.” Saying “the other person” rather than Appellant’s name did nothing to protect Appellant from the kind of prejudice which concerned the Supreme Court in Bruton.
In reaching its decision, the majority relies on the fact that Aki’s confession did not directly implicate Appellant in the firearm charge. Nonetheless, Aki’s confession cannot be deemed harmless to Appellant. At trial, the State’s primary witness was Cusa Hall. Appellant was the sole defense witness. Appellant’s testimony contradicted Hall’s in a number of cmcial areas, one of them being whether Appellant had at one point opened the car trunk and removed the gun therefrom for the purpose of showing it to a potential purchaser. The jury had to decide who was more credible, Appellant or Hall. Aki’s version of events as told by Detective Marrero closely tracked Hall’s version. Since Hall’s version was corroborated by Aki’s story, and Appellant’s version was not, the jury could likely have given credence to Hall’s testimony rather than Appellant’s. Aki’s confession boosted Hall’s credibility and Hall directly implicated Appellant on the firearm charge.
Appellant was unable to test Aki’s credibility before the jury because Aki did not take the stand. If, however, Aki’s testimony had been shown to be incredible, Hall’s credibility would not have been boosted to Appellant’s detriment In Bruton, the Supreme Court recognized that accomplice testimony is “inevitably suspect.” Bruton, 391 U.S. at 136. The inability to test the credibility of such suspect testimony is precisely the prejudice that the Confrontation Clause aims to prevent.
The majority, in citing State v. Pastushin, 58 Haw. 299, 568 P.2d 504 (1977), states that Aki’s confession did not, “more than any other evidence,” establish Appellant’s guilt But Pastushin did not hold that a Bruton violation will be found only where the co-defendant’s confession “more than any other evidence” establishes the defendant’s guilt. We have adhered to the proposition that “[w]here there exists a reasonable possibility that a constitutional error of the trial court contributed to the conviction of the defendant, the error necessitates reversal.” State v. *226Amorin, 62 Haw. 356, 363, 604 P.2d 45, 49-50 (1979). A Bruton violation should not be subject to a different standard. On reviewing the entire record, I cannot say that the testimony admitted in violation of Bruton in this case was harmless beyond a reasonable doubt.
I would hold that the admission of Aki’s confession through Detective Marrero violated Appellant’s constitutional rights under the Confrontation Clause pursuant to Bruton v. United States, and that such error was not harmless.
I would reverse Appellant’s conviction and remand for a new trial.